UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-4223



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO D. SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-99-100)


Submitted:   December 14, 2000          Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Leedom, Richmond, Virginia, for Appellant.     Helen F.
Fahey, United States Attorney, Laura Ann Colombell, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio D. Scott appeals his sentence to 46 months imprison-

ment based upon his guilty plea to possession of a stolen firearm,

in violation of 18 U.S.C.A. § 922(j) (West 2000).      Scott argues

that the district court erred in including a state court conviction

that occurred when he was a juvenile in the calculation of his

criminal history category under § 4A1.1 of the Sentencing Guide-

lines.*   We have reviewed the record and the district court’s order

and find no reversible error.   United States v. Bacon, 94 F.3d 158,

163-64 (4th Cir. 1996); United States v. Bradshaw, 999 F.2d 798,

800-01 (4th Cir. 1993).   Accordingly, we affirm Scott’s conviction

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
         U. S. Sentencing Guidelines Manual (1998).


                                  2